Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-25 are allowable.
The prior art is silent with respect to:
Claim 1. A shifting circuit configured to generate a write shifting flag that is inactivated when a write signal for a write operation is activated; and a clock repeater configured to block generation of a read repeating clock that is used in a read operation when the write shifting flag is inactivated, in combination with other limitations. 
Claim 16. A shifting circuit configured to generate a read shifting flag that is inactivated when a read signal for a read operation is activated; and a clock repeater configured to block generation of a write repeating clock that is used in a write operation when the read shifting flag is inactivated, in combination with other limitations.
Claim 20. A shifting circuit configured to generate a write shifting flag and a write enable signal based on the write signal, and generates a read shifting flag and a read enable signal based on the read signal; and a clock repeater configured to generate a read repeating clock from a read gating clock based on the write shifting flag and the read enable signal, in combination with other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827